IN THE
                        TENTH COURT OF APPEALS

                               No. 10-10-00047-CR

TRACY LEWELLEN REAMY,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 13th District Court
                            Navarro County, Texas
                           Trial Court No. 32548-CR


                         MEMORANDUM OPINION


      The jury convicted Tracy Lewellen Reamy of possession of a controlled substance

with intent to deliver in a drug-free zone and assessed her punishment at 65 years

confinement. We reverse and remand.

      The reporter’s record in this appeal was originally due on March 22, 2010. After

numerous attempts to obtain the record, this Court issued an order on November 10,

2010, abating the appeal for a second time to determine whether the court reporter

would be capable of filing the reporter’s record, whether another certified reporter
should be appointed to prepare the record, and a reasonable time period within which

the reporter’s record could be prepared and filed. The trial court conducted a hearing

in accordance with this Court’s order.

       The trial court entered findings that the original court reporter is not capable of

preparing the record in this appeal and that another certified court reporter determined

that a proper reporter’s record cannot be prepared from the records. The trial court

concluded that the court reporter’s records are lost and irretrievable. The trial court

further concluded that the lost record has impeded Reamy’s rights to resolve her

appeal.

       Rule 34.6 (f) states that an appellant is entitled to a new trial under the following

circumstances:

               (1) if the appellant has timely requested a reporter's record;
               (2) if, without the appellant's fault, a significant exhibit or a
       significant portion of the court reporter's notes and records has been lost
       or destroyed or--if the proceedings were electronically recorded--a
       significant portion of the recording has been lost or destroyed or is
       inaudible;
               (3) if the lost, destroyed, or inaudible portion of the reporter's
       record, or the lost or destroyed exhibit, is necessary to the appeal's
       resolution; and
               (4) if the lost, destroyed or inaudible portion of the reporter's
       record cannot be replaced by agreement of the parties, or the lost or
       destroyed exhibit cannot be replaced either by agreement of the parties or
       with a copy determined by the trial court to accurately duplicate with
       reasonable certainty the original exhibit.

       Because the reporter’s record is irretrievably lost and necessary to the appeal, we

reverse Reamy’s conviction and remand the case for a new trial. Payne v. State, 802
S.W.2d 686 (Tex. Crim. App. 1990).


Reamy v. State                                                                        Page 2
                                        AL SCOGGINS
                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed and remanded
Opinion delivered and filed April 6, 2011
Do not publish
[CRPM]




Reamy v. State                                        Page 3